 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill Loeper Ford and International Association of Ma-chinists and Aerospace Workers, AFLCIO. Case31-CA-6627January 3, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn August 18, 1977, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,landconclusions of the Administrative Law Judge, tomodify the remedy so that interest will be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),2 and to adopt his recom-mended Order,3as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, BillLoeper Ford, Santa Maria, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Delete the words "In any like or related man-ner" from paragraph 1(b) and insert the words "Inany other manner."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd, 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).3 Inasmuch as Respondent has been found to have violated Sec. 8(a)(3)of the Act, a violation which "goes to the heart of the Act," we shall amendthe recommended Order, using the broad injunctive "in any other manner"language rather than the language of a narrow order "in any like or relatedmanner." Springfield Dodge, 218 NLRB 1429, fn. 2.234 NLRB No. 9APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate the employment of Ha-rold Rose, or any other employee, because he en-gages in union or other protected concerted activ-ities.WE WILL NOT discourage membership in Inter-national Association of Machinists and Aero-space Workers, AFL-CIO, or any other labor or-ganization of our employees, by terminating ouremployees because they engage in union or otherprotected concerted activities, or in any othermanner discriminate against any of our employ-ees in regard to hire or tenure of employment, orany term or condition of employment, except aspermitted by the proviso to Section 8(a)(3) of theAct.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.WE WILL offer Harold Rose immediate and fullreinstatement to his former position of employ-ment or, if that position is no longer available, toa substantially equivalent position of employ-ment, without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of pay, plus interest, which he may have suf-fered by reason of his unlawful termination.BILL LOEPER FORDDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Santa Maria, California, on April13 and 14, 1977, pursuant to a complaint and notice ofhearing issued on January 19, 1977, by the Regional Direc-tor of the National Labor Relations Board for Region 31.The complaint is based on a charge filed by InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, hereinafter called the Union, and alleges violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, hereinafter called the Act. The partieswere accorded full opportunity to examine and cross-ex-amine witnesses, introduce relevant evidence, and presentoral argument. The parties waived oral argument and time-ly filed briefs with me.Upon the entire record in this case, the briefs of theparties, and my observation of the witnesses, I make thefollowing:4 BILL LOEPER FORDFINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been a Cali-fornia corporation, with an office and principal place ofbusiness located in Santa Maria, California, where it hasbeen, and presently is, engaged in the retail sale and serviceof motor vehicles.In the course and conduct of its business operations,Respondent annually purchases and receives goods andservices valued in excess of $50,000 directly from supplierslocated outside the State of California. Moreover, in thecourse and conduct of its business operations, Respondentannually derives gross revenues in excess of $500,000.Upon these facts, which are not in dispute, I find that atall times material herein Respondent has been an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) of theAct.11. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that International As-sociation of Machinists and Aerospace Workers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this proceeding is whether Respon-dent terminated the employment of Harold Rose becausehe had engaged in union or other protected concerted ac-tivities. Respondent contends that Rose was terminatedprincipally because management believed that his workperformance was unsatisfactory and not of a caliber suffi-cient to justify his retention. It is also Respondent's conten-tion that Rose's activities on behalf of the Union wereminimal and unimportant and formed no basis for his ter-mination.B. Pertinent Facts1. Background factsa. The personnel involvedWilliam Loeper is president and manager of Respondent.Loeper assumed ownership of the Santa Maria dealershipon October 20, 1960. Richard Werst is general sales manag-er and has been employed in that capacity since June 1972.Gerald Jeffers is service manager with supervisory authori-ty over the personnel employed in the service department.Additionally, Jeffers deals with service department custom-ers and writes service repair orders. He has 24 years ofservice in the automobile repair industry. Ted Jones is Jef-fers' assistant and is employed as a service writer. Rose andfive other mechanics were employed in the service depart-ment at relevant times. Until his termination on NovemberI Unless otherwise specified, all dates herein refer to the calendar year1976.3, 1976,' Rose had worked in Respondent's employthroughout the entire period of the existence of the Loeperdealership and had been initially employed by Respon-dent's predecessor operation for approximately 3 years pri-or to the 1960 change in ownership. At times relevant here-in, Rose served in the capacity of a tuneup mechanic andwas the only mechanic who performed tuneup work. Theother five mechanics served as line mechanics and per-formed a variety of other work. Rose considered his 1970designation as the tuneup mechanic to have been a promo-tion because it accorded him more predictable income andless downtime than is occasioned by line mechanics.The specified hours of work at Respondent's shop are7:30 a.m. to 5:30 p.m., Monday through Thursday, andfrom 7:30 a.m. to 5 p.m. on Friday. A I-hour lunch periodis observed.b. Rose's job duties definedIn his capacity as a tuneup mechanic, Rose tuned auto-mobile engines; overhauled carburetors; changed plugs,points, and condensers; tested and repaired electrical wir-ing and turn-signal switches; and checked smog systemsfor compliance with standards requisite to the issue ofsmog certificates.In addition to the above-described duties, Rose also wasthe mechanic responsible for doing all "comeback" work.In essence, a comeback results when a vehicle previouslyrepaired in the shop is returned within a reasonable time tothe shop by the customer, and it is determined that theearlier repair or adjustment to the vehicle was not properlyaccomplished. One to two comebacks a month would be"normal" for a mechanic. During his tenure, Rose wascompensated for comeback work performed on vehiclesinitially repaired or adjusted by other mechanics but hereceived no compensation for his own comebacks.In September, Rose received pay for performing 209 sep-arate repair jobs and in October he received compensationfor 194. In each of these months there were 22 workingdays.c. The union activitiesOn June 3, a Board election was conducted in Case 31-RC-3461 and a joint certification of the Teamsters and theMachinists resulted. Prior to the election, Rose had signeda union authorization card. Subsequent to the certification,six meetings were held which were attended by employeesof Respondent and other automobile dealers. Rose attend-ed five such meetings. One meeting which Rose attendedwas held on August 19 and, like the other meetings, em-ployees of five dealerships in the area were present. Duringthe course of the meeting, a representative of the Machin-ists presented a contract proposal which had been submit-ted by the employers. A discussion ensued and Rose partic-ipated actively in the discussions. He stated his dissatisfac-tion with the general progress of events. During the courseof the discussion relating to the contract proposals submit-ted by the employers, the Machinists representative spokein negative fashion concerning the proposals and Rose sug-5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgested a strike vote be taken. A strike vote was taken andcarried. Rose suggested that the strike commence the fol-lowing morning but the representative of the Teamstersadvised the assemblage that the Teamsters did not havestrike sanction. Rose responded that the Machinists hadauthority to proceed to a strike and should do so. Thedecision reached at the meeting was that no strike would becalled without the Teamsters participation.2d. Loeper speaks with RoseThe following morning, Loeper heard reports at the deal-ership to the effect that Rose had attended the meeting theprevious evening and was intoxicated and vocal. No super-visor or agent of Respondent was present at the meetingand Loeper heard only unsubstantiated rumor as to thenature and extent of Rose's participation in the meeting,including the fact that Rose had advocated a strike againstthe Company. In midmorning, Loeper approached Rose inthe shop and remarked about his proficiency as a "speak-er." Rose responded that he had done what he thought wasright, but Loeper walked immediately away and did nothear his response.3In late October, Loeper approached Rose in the shopand made the observation that there was going to be anegotiations meeting in early November. He inquired ifRose was going to attend the meeting. Rose asked thereason for the inquiry and Loeper responded to the effectthat he surmised that Rose was now the "kingpin" since theformer employee representative of shop employees, BobbyBurns, had left Respondent's employ. Rose answered, insubstance, that the Union had been designated to handlethe negotiations on behalf of the employees and that he,Rose, would not be attending. Loeper responded, "I don'tknow why they don't give up. They're not going to get adamned bit more than they've got right now."4e. The extent of Rose's union activitiesRose did not act as an observer at the June 3 electionand played no special preelection or postelection role in theefforts of the Union. In point of fact, Bobby Burns, wholeft Respondent's employ voluntarily prior to mid-October,served as the union observer, and as representative of theshop employees in the subsequent negotiations. Further,Jack Davidson, a parts department employee of Respon-dent, served as the other employee representative in the2 The foregoing is based on the credited testimony of Harold Rose.Rose's testimony stands unrefuted and I discern no basis for rejecting histestimony in this regard.3 A composite of the testimony of William Loeper and Harold Roseestablishes the occurrence of a conversation. Loeper's testimony with re.spect to this conversation was evasive, generalized, and marked by an ab-sence of certitude with respect to the substantive elements of the exchange.Loeper concedes having heard reports of the nature and extent of Rose'sparticipation in the meeting and I find that these reports encompassed thefact that Rose had advocated strike action. Loeper did not deny this.4 I base the foregoing finding upon the credited testimony of HaroldRose. William Loeper concedes discussing the upcoming negotiations meet-ing with Rose and he speculated that he may have discussed the same topicwith two or three other employees. Loeper also conceded harboring aniiterest in knowing who would assume Burns' role as employee representa-tive in the negotiations. Although his testimony constitutes a denial ofRose's version of the conversation, I found Loeper's testimony less thanconvincing. I conclude that Rose more accurately recounted the conversa-negotiations. The record establishes that Davidson wasgranted a $100-per-month wage increase subsequent to thecommencement of the union activities and was still in theemploy of Respondent at the time of the hearing herein.f. Rose's insubordinationIn the meantime, on Monday, March 8, Loeper broughta low-mileage Mark IV to the dealership and later, at ap-proximately 3:30 in the afternoon, Loeper spoke with Jef-fers and asked Jeffers to have the engine tuned. Jefferscalled Rose into his office and assigned the tuneup work tohim. Rose became irritated and stated that he had been inthe shop since 7:30 a.m. and had had no work all day long.He stated that he did not feel that he should be required totune the car this late in the afternoon. A discussion fol-lowed wherein Jeffers told Rose that the normal workinghours were from 7:30 to 5:30 p.m., and that Rose hadample time to accomplish the tuneup work during normalshift hours. Rose performed the tuneup.Thereafter, Jeffers reported the incident to Loeper, andon Friday, March 12, Rose was called into the office andspoke with Loeper and Jeffers. Loeper reiterated Jeffers'earlier statement concerning the working hours which heexpected Rose to observe. He asserted that Rose was nodifferent from any other employee and was required to bein the shop during normal working hours. He noted thatRose had left early the previous three afternoons and hadgiven Jeffers the excuse that he had to see his doctor. Loe-per asserted that this was a satisfactory explanation if, infact, Rose was consulting with his doctor, but Loeper add-ed, in substance, that if Rose were using the time off forother purposes, it would be grounds for immediate dismis-sal. Loeper further stated that he would not tolerate anyinsubordination on Rose's part. Rose became angry andraised his voice in response. He walked toward Loeper andapproached in a manner which caused Jeffers to believethat Rose was prepared to strike Loeper. Loeper was of asimilar opinion. Jeffers intervened and instructed Rose to"back off." Rose did so, and a few more words were ex-changed between Rose and Loeper. Loeper was visiblyupset and left the office. A few days later, Rose apologizedto Loeper.5Later, in early May, Richard Werst, Respondent's gener-al sales manager, returned to the shop from lunch andobserved Rose in conversation with Ted Jones regardingwork to be performed on a pickup trailer which was parkedtion and I credit him. In doing so, I have carefully considered the content ofthe questionnaire and accompanying statement which Rose filed with theUnion on November 22, which contains no references to the conversation,and which, inferentially, at least, would negative the occurrence of the con-versation. However, in light of Loeper's concession that he broached thetopic of the upcoming negotiating meeting with Rose, it is reasonable toassume, as I do, that Rose gave a negative answer to the inquiry posed in thequestionnaire as to whether or not he had any conversation with any of hissuperiors about the Union because, as he explained on cross-examination,he gave a literal interpretation to the questionnaire inquiry and did notconsider Loeper's observation about the negotiations meeting to pertain tounion activities per se.I The foregoing is based upon a composite of the testimony of GeraldJeffers, William Loeper, and Harold Rose. The testimony of Jeffers andLoeper more accurately describes the series of events than does the testimo-ny of Rose. I credit Rose only to the extent that his testimony is consistentwith the foregoing findings.6 BILL LOEPER FORDin the service driveway. As Werst interpreted Rose's com-ments, he concluded that Rose was lodging a complaintwith respect to having to perform the work in the servicedriveway rather than in a more advantageous work loca-tion. Werst intervened and informed Rose that the workhad to be accomplished and that Rose had to take the goodjobs with the bad. He could not expect to take "all thegravy." Rose endeavored to explain that he and Jones wereconsulting together in order to determine a manner formoving the trailer from its present location to a locationwithin the garage. Rose became visibly irritated and toldWerst that he did not work for Werst and that he shouldnot come out and tell him what to do. Werst left ratherthan continue the dialogue with Rose and reported theincident to Loeper, who, a few days later, called Rose intohis office and informed Rose that Werst had reported hisversion of the incident. Rose attempted to explain but Loe-per referred to the earlier incident involving the Mark IVand told Rose that he would not tolerate disrespect towardhis department heads.6g. Rose's failure to comply with scheduled workhoursFor a period of several months prior to November 3,Jeffers and Loeper had been aware of Rose's failure tocomply with scheduled work hours and to reasonably limitthe duration of his coffeebreaks. Rose had been admon-ished by Jeffers and Loeper over a period of several monthsprior to November not to leave the shop early withoutspecific permission from his superiors. Jeffers had spokento Rose concerning this matter and in early October Loe-per and Jeffers met with Rose and instructed him to com-ply with attendance and work hours applicable to all shopemployees. Thereafter, Rose's conduct was such as to indi-cate to Jeffers that he was complying with these instruc-tions.Compliance with reasonable time limitations on coffee-breaks became a topic of corrective comment on Loeper'spart in late September or early October. This transpiredwhen Rose and Pete Castleberry, a line mechanic, hadroad-tested a car to get coffee, a common practice in theshop. On this occasion, Loeper had looked for Rose in theshop and had been unable to find him. Loeper renewed hissearch for Rose approximately 20 minutes later and Rosehad not returned, although he did so very soon thereafter.72. The alleged unlawful conducta. The termination of RoseRose was terminated during the course of a meeting con-ducted in the late afternoon on November 3 in Loeper'soffice. In attendance, in addition to Rose and Loeper, wasJeffers. The meeting lasted approximately 30 minutes.Loeper commenced the meeting by discussing work pur-portedly performed by Rose pursuant to some repair or-ders which Loeper had in front of him on his desk. Loeper6 The foregoing is based upon a composite of the credited testimony ofRichard Werst, Harold Rose, and William Loeper.7 A composite of the testimony of Harold Rose. Gerald Jeffers, andWilliam Loeper establishes the foregoing. I credit the testimony of Rose andJeffers in finding that cars are road tested to get coffee.began this discussion by referring to a repair order whichbore a date indicating the work had been performed duringRose's vacation. Rose called this to Loeper's attention, andLoeper terminated discussion of that repair order andturned his attention to another order. From that point inthe meeting, the discussion related to repairs apparentlyperformed by Rose on automobiles owned by Alice Carl-son, T. Cannon, Gilliland Land & Oil Company, FrankGomes, and Mrs. William Loeper. Each of these repairswas discussed in some detail. In connection with this dis-cussion Ed Jones, a service writer, was called into the of-fice, and Loeper inquired if Rose was having comebacks.Jones replied, "a few." Jones made specific reference to atruck that had been in the shop that morning with an elec-trical problem which Rose repaired. Loeper asked Jones ifhe recalled any other problems and Jones was not respon-sive. He left the meeting and the discussion continued.Loeper asked Rose whether, in view of the number ofcomebacks which he was experiencing and the state ofRose's health, Rose thought he was capable of continuingto work. Rose responded that he wished to continue towork and was happy in his employment and was doinggood work. Loeper pressed the matter and asked Rose whyhe could not do his work correctly. In this regard Loeperasked Rose if the state of his health was the reason thatRose was continuing his desire to go home from work ear-ly. Loeper made reference to Rose's asserted insubordina-tion and failure to conform to scheduled work hours.sAl-though asked several times whether he desired to quit hisemployment, Rose communicated to Loeper that he de-sired to stay on. Loeper closed the meeting by stating it wasnecessary for him to satisfy his customers and retain hiscustomer following and for this reason he was terminatingRose. Rose did not respond and the meeting ended. Roseleft the dealership.The following day, Rose returned to the dealership topick up his tools and final check. He spoke with Jeffers andrequested he be given a written explanation for his termina-tion. Jeffers responded that he could see nothing wrongwith that request and would endeavor to obtain this forhim. Jeffers left and went to Loeper's office. When he re-turned, he informed Rose that Loeper would not supply awritten explanation. Thereupon, Rose asked Jeffers if hewould provide a written explanation for his termination.Jeffers declined, saying that he was complying with Loe-per's instructions. During his discussion with Jeffers onthat occasion, Rose asked Jeffers why, if there had been somany comebacks attributable to him, Jeffers had not men-tioned it before. Jeffers did not respond.Loeper denied having convened the November 3 meetingwith predetermination to terminate Rose. He testified, insubstance, that he entered the meeting with the predisposi-tion to effectuate Rose's termination but desired, in speak-ing with him, to elicit from Rose some explanation con-cerning the nature of his attitude, work performance, andconformance to scheduled work hours. Loeper testifiedthat had Rose come forward with satisfactory explanations,s William Loeper testified that he touched on the subject of Rose's "in-subordination and hours" only "very lightly."7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would have considered retaining Rose in his employ.Loeper testified that during the course of the November 3meeting he spoke with Rose concerning the quantity ofcomebacks; complaints from various customers concerningwork performed by Rose; Rose's insubordination; and hisabsence during working hours. Loeper denied that Rose'sinvolvement in any activity pertaining to the Union playedany part in his decision to terminate Rose.b. The alleged faulty workThe Alice Carlson automobile was repaired by Rose onOctober 20, pursuant to a repair order written by Jeffersspecifying a customer complaint regarding a noisy smogsystem. Rose diagnosed the problem and replaced a valve.He reported to Jeffers that he had done all he could do toremedy the problem. The automobile was parked on thecustomer-ready lot, and Loeper brought the car back to theshop, instructing Jeffers to do further work on the automo-bile because the noise problem had not been alleviated.Rose spoke with Jeffers concerning the matter and in-formed Jeffers he had been told by Dick Phillips, a factoryrepresentative who heard the engine after the initial repairhad been accomplished by Rose, that the noise was abso-lutely normal. Nevertheless, another valve was ordered andapproximately 2 weeks later the valve was installed. Rosewas of the opinion the noise level had not been reduced butJeffers was of a contrary opinion. The customer was satis-fied with the work accomplished.The repair to the 1971 Buick automobile belonging toFrank Gomes was undertaken by Rose on August 23.Gomes was a personal friend of Jeffers, and Jeffers broughtthe automobile into the shop for a tuneup. Upon undertak-ing the repair, Rose observed that the carburetor was invery bad condition and was leaking gas. Rose informedJeffers of this and pointed out that he could not make theautomobile run well enough to test it. Rose also stated thathe did not feel capable of performing the overhaul work onthe carburetor and that the carburetor should be sent outto a General Motors dealer. Jeffers left the Gomes automo-bile in the stall for a few minutes and then returned andinstructed Rose to pull the carburetor and send it to aGeneral Motors dealer whom Jeffers named. When thecarburetor was returned to the shop, Rose installed it andput in plugs, points, and a condenser. Thereafter, the auto-mobile ran better. However, it still would not idle properlyand after consulting with Jeffers it was decided that anintake gasket should be installed. This was done by a linemechanic. After the automobile was returned to Rose, theproblem remained, and the car was thereafter scoped andthe dynamic compression test revealed a burnt valve in acylinder. Throughout this procedure, Gomes, the customer,had been kept informed of the process and when he wastold about the need to replace a valve, he became angryand withdrew the automobile from the shop. An allowancetoward repair cost was made in favor of the customer, andJeffers consulted with Rose concerning the matter. Jefferstold Rose that, in his opinion, Rose should have discoveredthe deficient valve earlier. Rose stated that he was not ableto scope the automobile at an earlier stage because of therough condition of the engine. Rose conceded, however,that he had "goofed."The adjustment performed on the new 1977 LTD, be-longing to Mrs. William Loeper, was performed in mid-October. Mr. Loeper brought the car into the shop after ithad been driven approximately 400 miles. The engine wasmissing at steady speeds because the cylinder was not firingproperly. Rose scoped the automobile and performed aminor tuneup. Jeffers tested the LTD after Rose had tunedthe engine and when he tapped the accelerator it did notcome off a fast idle. Two days later Loeper discovered thaton initial startup the motor would race at excessive speedand would not come off a fast idle until driven 4 or 5 miles.Loeper reported this to Rose and asked Rose if it was notpossible for Rose to do his work properly. Rose answeredthat he could and would correct the matter if Loeper wouldshow him what was wrong. Loeper became irritated anddemonstrated to Rose the difference between the idle oninitial startup in his Thunderbird and the idle under identi-cal conditions in the case of the LTD. Loeper instructedRose to achieve the same result with the LTD. Rose ob-tained the service manual and circled certain material andtook it to Jeffers. Rose told Jeffers that the carburetor onMrs. Loeper's car was not the same as that on the Thunder-bird and that it was mechanically impossible for the carbu-retor on the LTD to be brought off a fast idle without thedriver touching the throttle. Jeffers told Rose that he wouldshow Loeper the service manual entry which Rose hadcircled. The manual instruction was to the effect that a tapof the driver's foot upon the accelerator would bring theautomobile off a fast idle. However, as instructed, Roseworked on the car and fixed it to the satisfaction of Loeper.A Pinto automobile belonging to T. Cannon was broughtinto the shop on October 22 for an engine tuneup and otherrepairs. Rose tuned the engine and replaced the fuel filterand then road-tested the car. After doing so, he returnedthe car to the agency and parked it on the lot. It wasrunning satisfactorily when he parked it. Thereafter, theautomobile was taken to the lube rack by an employeeother than Rose and the lube man performed a lubricationand oil change on the car and changed the air cleaner.Later in the day, the customer came for the automobile andit was parked near the office on a lube rack. The car wouldnot start when an effort was made to back it from the luberack stall. Jeffers checked the automobile and found thatthe vacuum line was detached and the air cleaner wasloose. He quickly remedied the matter. In normal course ofevents the lube man would have changed the air filter andwould have had occasion to remove the vacuum hoses.There is no established sequence with respect to whether anengine tuneup is performed prior to a lubrication and oilchange or whether the reverse order is followed. Whenconfronted with this incident by Jeffers and Loeper, Roseinformed them that the lube man had left the vacuumhoses and air filter loose because he had performed theengine tuneup prior to the lubrication. Jeffers did not knowwhich sequence was followed. He had spoken to the lubeman prior to speaking with Rose, and the lube man haddenied responsibility. Jeffers testified that the automobile8 BILL LOEPER FORDhad been driven to the location at which it was situatedwhen the customer came to obtain the automobile.9The Gilliland Land & Oil Co. repair involved a 1971Ford which was brought into the shop for an engine over-haul. The work was performed by a general line mechanic.Rose was not designated to check the performance of theengine after the overhaul for which the customer was billed$1,392.23. The automobile was returned on October 22with a customer complaint that it was not running right.The entry made by the service writer on the service repairorder was to the effect that the engine had no power andfluttered when warm and would almost quit running. Thework was assigned to Rose to complete. Rose performedthe repairs and he and Jeffers road-tested the car. Rose wasof the opinion that the engine was running correctly, butJeffers instructed Rose to check the car further. He did soand found that the smog hoses had not been replaced cor-rectly, and Rose and Jeffers again tested the car. In theiropinion the engine ran well, and the automobile was re-turned to the customer. The expense of the repair wascharged to "shop policy" with the notation that there hadbeen a recent engine installation.The automobile was returned to the shop 2 days laterwith a complaint that the automobile was still not perform-ing properly. The engine would hesitate and accelerationwas not adequate. Rose checked the car and found akinked fuel line at the gas tank. The automobile appears tohave been towed into the garage. Rose performed the re-pairs, and a charge was made to the customer for $7 inlabor and $28 for the towing service. Jeffers was of theopinion that the automobile was running properly afterRose completed his repairs.Nearly 5 weeks later, on October 29, the automobile wasagain returned to the shop. The automobile had been driv-en over 1,000 miles but in the interim the customer hadlodged a complaint to the effect that the automobile stillperformed as unsatisfactorily as before the earlier repairs.When business use permitted the customer to return theautomobile to the shop, Rose and Jeffers road-tested thecar and, in Rose's opinion, the automobile ran properly.However, Jeffers instructed Rose to repair the automobileto the customer's satisfaction, and Rose suggested that thecarburetor be overhauled. Jeffers instructed Rose to do soif that was necessary in order to satisfy the customer. Roseperformed the overhaul work. Jeffers testified that Rose9 I credit the testimony of Harold Rose to the effect that he tuned theengine and replaced the fuel filter prior to the time the lube man gainedpossession of the automobile. I also credit Rose to the effect he road-testedthe car and placed the automobile in the parking lot at the facility, therebycompleting his duties with respect to the scheduled repairs.'O The findings with respect to the nature and extent of repairs per-formed by Harold Rose on the automobiles is based upon a careful consid-eration of the testimony of Harold Rose, Gerald Jeffers, William Loeper,and documentary evidence of record. As I observed him testify at the hear-ing, I am convinced that William Loeper had no clear recollection of themyriad details pertaining to the repairs performed on the various automo-biles, save that belonging to his wife, Mrs. William Loeper. Accordingly. Iplace primary reliance upon the testimony of Harold Rose and GeraldJeffers. To the extent that the testimony of Rose. Jeffers, and/or Loeper is atvariance with the findings of fact made with respect to the repairs, theirtestimony is rejected.The above-described instances of assertedly poor work by Rose wereaugmented, contends Respondent. by faulty performance on the part ofRose in making repairs to the automobiles of customers Calizari, Bernard,should have discovered the carburetor difficulty during thecourse of the earlier repairs. However, Rose credibly testi-fied that in performing the carburetor overhaul he discov-ered that the power valve in the bottom of the carburetorwas leaking. Rose credibly testified without contradictionthat the nature of a power valve is such as to have renderedearlier detection impossible.In the meantime, on October 11, Gilliland Land & OilCo. dispatched a check in the amount of $1,000 as partialpayment against a billing of $1,427.23. On the check stubthe notation was entered by the customer: "Balance will bepaid when car is conditioned [so] that it runs satisfactorilyand proper credits made." Respondent's interoffice nota-tion made on the face of the check stub indicates that therepair orders involved were the September 24 repair orderwherein Rose repaired a kinked fuel line at the gas tank forwhich a charge of $7 was levied; an August 30 repair orderin the amount of $1,427.23 involving work performed by aline mechanic; and the work order in close time proximityto the August 30 order involving work performed by shopemployees other than Rose totaling $121.75. In substance,Loeper testified that it was not the dollar amount of therepair work performed by Rose on the Gilliland Land &Oil Co. car which caused him to assess blame against Rose.Rather, it was Rose's failure to properly perform this as-signed task of determining the cause of the engine andcarburetor malfunction, and its resultant negative impactupon customer satisfaction and relationships which ren-dered this matter significant. On the other hand, Jeffersconceded that Pete Castleberry, a line mechanic, per-formed transmission work on the automobile on two orthree occasions and that the transmission difficulty waspart of the overall problem encountered with the particularcar. Jeffers spoke to Castleberry in a critical manner aboutCastleberry's work on the automobile.l°ConclusionsI find that the evidence preponderates in favor of a find-ing that Respondent violated Section 8(aXl) and (3) of theAct by terminating the employment of Harold Rose. I fur-ther find that the reasons advanced by Respondent in ex-planation of Rose's termination are pretextual in natureand marshaled for the purpose of cloaking his discrimina-tory termination.and Stanley Brown Company, all of which transpired during the last 10weeks of Rose's employment. In contrast, contends Respondent, during thefirst 7-1/2 months of the year, Rose did faulty work on automobiles belong-ing to only two customers, Ethyl Lee and Paul Brown. I place no relianceupon the information coming into Respondent's possssion with respect tothe Calizari LTD and the Stanley Brown Company Elite, for it is clear thatthe information pertaining to the alleged deficient work on the part of Roseon these two automobiles did not come to the attention of Respondent in amanner causing either Loeper or Jeffers to ascribe to these repairs a negativeconnotation serving as a factor warranting Rose's termination. The work ofRose on the Bernard automobile was, I find, reasonably within the defini-tion of a comeback, albeit minor in nature. Moreover, it is clear that thisparticular comeback was not a matter of discussion during the course of theNovember 3 meeting between Loeper and Rose and was not a materialconsideration in Loeper's evaluation of Rose's work. Into this category fallsalso the alleged faulty workmanship on the part of Rose with respect to aFalcon automobile belonging to Jack Lyons, who at some point in midyearvoiced a complaint to Loeper about the idle level set on his car by Rose whoperformed tuneup work on it.9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInitially, the General Counsel established that at the timeof his discharge on November 3, Rose was a long termemployee whose work skills had been acceptable to Re-spondent. His eccentric work schedule and attitudes hadbeen tolerated by Respondent through the years of hisgenerally competent service as a mechanic, but largely suc-cessful efforts had been undertaken to bring him into com-pliance in these latter respects. In this connection, the evi-dence supports the finding, which I make, that as early asMarch, Loeper had become annoyed by Rose's apparentindifference to established standards of shop discipline andrespect for supervision and management. Nevertheless,throughout the spring and into the summer, Loeper counte-nanced Rose's continued circumvention of establishedwork schedules and found insufficient basis for discipliningRose or effectuating his termination in the face of a furtherincident in May of manifest insubordination to a managerof the operation. The conclusion seems warranted thatLoeper did this out of a sense of forbearance to a long termand skilled employee and not out of reluctance to termi-nate Rose during a period when the organizing campaignand the postelection ambiance still prevailed. It is to beremembered in this connection that there was nothing inRose's support of the Union prior to mid-August that dif-ferentiated him from other employees. Be that as it may,Loeper did nothing of an overt nature pertaining to Rose'scontinued job tenure and, as matters progressed, the Au-gust 19 union meeting was held at which Rose vocallysupported the notion of a strike against the Company as atactical weapon to enforce the Union's bargaining de-mands. That Rose's participation in the August 19 meetingcame to the attention of Loeper is conclusively demon-strated by the record evidence, for Loeper made a point ofspeaking to Rose concerning the matter the fobllowing day.It may well be, as Loeper, in effect, testified, that he spoketo Rose in a jocular vein, for the rumors to which he hadbeen privy concerning Rose's participation in the August19 meeting were laced with humor of a sort which wouldtend to deprive Rose's participation in the meeting of anyportentous quality. However, in point of fact, the evidence,carefully analyzed, suggests that the nature and the extentof Rose's participation in the meeting indelibly and ad-versely influenced Loeper's subsequent attitude towardRose. To be certain, following the August 19 meeting, Loe-per did not act immediately or with vehemence, but bymid-September he disclosed a willingness to discipl;neRose in a disparate manner, when he admonished Rose forroad testing a car to get coffee, while exempting Rose'scompanion, Fete Castleberry, and while closing his eyes tothe fact that the practice was not an uncommon one. More-over, this admonition came at a time when Rose had dem-onstrated a willingness to comply with instructions to ob-serve established shop hours and he had not repeated hisearlier acts of disrespect towards supervision. Thereafter, inmid-October, coincidental to the pendency of a furthernegotiating session between Loeper and the Union, Loepermade a point of speaking again to Rose and applying the"kingpin" appellation with its self-evident relation back tothe August 19 meeting and Rose's role therein. Thus, thereis basis in the record for concluding, as I do, that, unlikeother employees of Respondent who supported the Unionand desired to achieve a collective-bargaining agreementwith Respondent on terms advanced by the Union, Rose,alone among the employees, had, to Loeper's knowledge,openly advocated resort to strike tactics to enforce his ob-jective. The record evidence demonstrates that at the timeof Rose's termination, Loeper was adamantly espousingthe futility of the bargaining process and, in fact, boastedthat he had never had a contract with the Union. In thiscontext, the sum of the evidence with respect to Loeper'spersonal reactions to the reports of Rose's participation inthe August 19 meeting compels the inference and resultantfinding that, although he may have found the reports ofRose's conduct at the meeting humorous, Loeper nonethe-less discerned in Rose's espousals of strike action a poten-tial threat which rendered Rose expendable as an employ-ee. It is on the basis of these foundational findings that theevidence pertaining to the retention and promotion of Da-vidson, an employee representative of the collective-bar-gaining negotiations, is diluted as a defense to the actiontaken against Rose. In all the circumstances, including theinvolvement of Rose in a form of union-related conducthostile to Loeper's declared interests, Loeper's knowledgeof Rose's involvement, a reasonably based indication thatthese considerations initiated the process of Loeper's finalantagonism toward Rose and Loeper's avowed determina-tion not to settle the contract negotiations with the Unionon other than his own terms, the General Counsel must befound to have established aprimafacie case supporting thefinding of an 8(a)(3) violation.But the record does not rest here. A careful evaluation ofthe record evidence pertaining to the dialogue and eventswhich formed the substance of the November 3 meetingdiscloses, in final analysis, a frenetic search on Loeper'spart to justify his decision to terminate Rose, a decisionwhich I find he had reached prior to actually convening themeeting. Thus, at the outset of the meeting, Loeper mistak-enly assessed blame against Rose for work performed inthe shop during a period of time when Rose was on vaca-tion. Loeper then proceeded to confront Rose with five setsof repair orders which Loeper averred disclosed faultyworkmanship and poor employee attitude on Rose's part.Loeper placed reliance on these orders, even though, as therecord demonstrates, he had no thorough knowledge of thedetails pertaining to most of them, suggesting an unseemlyurgency inconsistent with honest inquiry. Such explana-tions as Rose proffered met with varying degrees of indif-ference or hostility from Loeper. Efforts on Loeper's partto enlist support from Ted Jones, a shop service writer, insupport of the notion that Rose was guilty of comebacksand widespread inefficiency met with failure and Jones wassummarily excused from the meeting. Rose was terminatedafter a discussion neither objective nor thorough in charac-ter and entirely inconsistent with Loeper's professed desirefor amelioration or honest evaluation. In final analysis,Loeper predicated his decision to terminate Rose on assert-ed deficiency in Rose's work, and his alleged insubordina-10 BILL LOEPER FORDtion and his nonadherence to scheduled work hours weregiven only incidental gloss and no substantial weight."The absence of bona fide justification flowing from thecharacter of Rose's work is found in the fact that the 30-minute meeting disclosed only two sets of repair orders -those relating to the Gomes and Loeper automobiles -which could reasonably be characterized as representingfaulty work on the part of Rose. The other three sets oforders -those pertaining to the Carlson, Cannon, andGilliland automobiles -under any reasonable assessment,disclosed workmanship on the part of Rose consistent withcompetent craftmanship. Given the quantity of work per-formed by Rose and the imperfect nature of a craft inwhich 12 to 24 "comebacks" per year would be "normal," afair analysis fails to sustain Respondent's assertion eitherof a poor work record by Rose or of a deteriorated workperformance on the part of Rose during the period immedi-ately preceding his discharge.Indeed, it must be concluded from the entire record thatRespondent recognized the paucity of support for Loeper'sdecision, for, in defense, Respondent gave distorted inter-pretation to the Gilliland repairs, assessing unwarrantedresponsibility upon Rose for the asserted loss of Gillilandpatronage and good will. Moreover, and in close relation-ship, in defending the matter before me, Respondentplaced reliance on other repair orders, none of which werediscussed with Rose during the November 3 meeting, andsome of which came to Respondent's attention only afterRose was discharged. This latter evidence, like the evidenceof record revealing a tendency on the part of Loeper toadjust and vary at various postdischarge stages the empha-sis given the numerous component parts of the Company'sevolving defense, compels the conclusion that the reasonsadvanced by Respondent in explanation for Rose's dis-charge are false. Being thus convinced, the inference iswarranted that these false and pretextual explanations areadvanced to cloak an unlawful motive. See Shattuck DennMining Corporation (Iron King Branch) v. N.LR.B., 362F.2d 466, 470 (C.A. 9, 1966). 1 invoke this inference andreach the conclusion that Respondent did act unlawfully interminating Rose. Respondent's reliance upon the legalproposition to the effect that it was not how Rose actuallyperformed his work but how Loeper reasonably perceivedthe quality of his performance is misplaced, for the recordforecloses the existence of good-faith perception on thepart of Loeper with respect to Rose, while disclosing at thesame time the existence of unlawful motive which removesRose's termination from the area of legitimate manage-ment prerogative. Cf. Bayliner Marine Corporation, 215NLRB 12 (1974).IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and" That Loeper would be matenrially influenced by instances of insubordi-nation occurring months earlier is most unlikely. The evidence reveals thatat the time of his discharge Rose was heeding instructions pertaining towork hours.12 In the event no exceptions are filed as provided by Sec. 102.46 of thesubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(aX)(1) and(3) of the Act, I shall order that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.Having found that on November 3, Respondent discri-minatorily terminated the employment of Harold Rose, Ishall recommend that Respondent offer Harold Rose im-mediate and full reinstatement to his former position ofemployment or, if that position is no longer available, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make Rosewhole for any loss of earnings he may have suffered byreason of the discrimination against him. Backpay shall becomputed in the manner prescribed in F W. WoolworthCompany, 90 NLRB 289 (1950), together with interest inaccordance with the policy of the Board, as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAW1. Bill Loeper Ford is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Association of Machinists and Aero-space Workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. On November 3, Respondent discriminatorily termi-nated the employment of Harold Rose in violation of Sec-tion 8(a)(3) and (I) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The Respondent, Bill Loeper Ford, Santa Maria, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, orany other labor organization, by unlawfit!!y terminatingthe employment of its employees, or by discriminating inany like or related manner with respect to their hire orRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.II DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenure of employment or any term or condition of employ-ment in violation of Section 8(a)(3) of the Act.(b) In any like or related manner interfering with, re-straining, or coercing any employee in the exercise of theright to engage in self-organization, to bargain collectivelythrough representatives of their own choosing, or to acttogether for collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make Harold Rose whole for any loss of wages whichhe may have suffered by reason of the discriminationagainst him, in accordance with the recommendations setforth in the section of this Decision entitled, "The Reme-dy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to apersonnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its Santa Maria, California, dealership, copiesof the attached notice marked "Appendix." 13Copies ofsaid notice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 31, in writ-ing, within 20 days of the date of this Order, what steps theRespondent has taken to comply with herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."12